765 So. 2d 54 (1999)
Lachandra WINTERS, Petitioner,
v.
Ken JENNE, as Sheriff of Broward County, Florida, and State of Florida, Respondents.
No. 99-1947.
District Court of Appeal of Florida, Fourth District.
June 11, 1999.
Alan H. Schreiber, Public Defender, and Ty Terrell, Assistant Public Defender, Ft. Lauderdale, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for respondents.
PER CURIAM.
Lachandra Winters seeks a writ of habeas corpus, claiming that she was improperly committed to custody after her pretrial bail was revoked. We grant the petition.
Winters failed to appear at her scheduled arraignment. The record reflects that the notice to appear was sent to an address for which there was "no such number."
The court found that Winters' failure to appear was intentional because the police obtained the address from her drivers' license at the time of arrest, and Winters knew the address to be false.
We find insufficient evidence that Winters realized that her address was incorrect or that the address on the license would be later used by the court to send her notices associated with her case.
We remand this case for the trial court to reconsider whether Winters' failure to appear at the arraignment was willful. See Malave v. State, 727 So. 2d 1002 (Fla. 4th DCA 1999). The court should also consider whether any conditions of release are reasonably likely to assure her appearance at subsequent proceedings, and if appropriate to reinstate bail with such necessary conditions. See § 907.041, Fla.Stat. (1997).
DELL, FARMER and STEVENSON, JJ., concur.